DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Objections
Claim 10 is objected to because of the following informalities:
“wherein the wheel housing assembly includes a groove wheel having a center portion that protrudes outward from the groove wheel” (lines 4-5). Examiner suggests deleting the phrase as the phrase is already recited in lines 1-2 of the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RIDGID 42370 Sell Sheet.
Regarding Claim 15, RIDGID 42370 Sell Sheet discloses a device housing having an attachment assembly (See Page 1, No. 360 Cutter or threading tool. Examiner notes that both the cutting tool and the threading tool would create a groove on a pipe), the device housing configured to create a groove in the pipe (Examiner notes that both the cutting tool and the threading tool would create a groove on a pipe); wherein the attachment assembly is configured to couple the grooving device to the tool assembly such that the device housing is pivotably moveable between a first position where the device housing is approximately in line with an opening in the power drive and a second position where the device housing is not in line with the opening in the power drive such that other tools in the tool assembly may be used with the power drive (See Page 1); and wherein the pipe is insertable through an opening in the power drive such that the power drive supports the weight of the pipe and rotates the pipe as the device housing creates a groove in the pipe, the power drive holding the pipe in a fixed longitudinal position (See Page 1).  Examiner notes that process limitations in an apparatus claim are not germane to the patentability of the end-resultant apparatus.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dole (U.S. 2005/0178179) in view of Hamm et al., hereinafter Hamm (U.S. 2003/0061851).
Regarding Claim 1, Dole discloses a device housing (See Fig. 2 & Housing #44) having a groove shaft (Power drive shaft: Fig. 6, #56) and an attachment assembly (Anti-torque arm: Fig. 2, #64), the attachment assembly being attachable to the power drive (See Fig. 2);
a wheel housing assembly pivotably connected to the device housing (Secondary housing: Fig. 4, #80);
an activation rod adjustably connected to the device housing (Jackscrew: Fig. 4, #88).  Dole does not disclose wherein turning the activation rod causes the wheel housing assembly to move toward or away from the groove shaft, depending on a direction of rotation of the activation rod.
However, Hamm teaches a pipe grooving device including an activation rod (Feed screw: Fig. 6, #100) wherein turning the activation rod causes the wheel housing assembly to move toward or away from the groove shaft, depending on the direction of the rotation (Feed screw is rotatable about the feed screw axis & Displaces grooving roll toward and away from back-up roll: Par. 0039) in order to displace the grooving roll into and out of engagement with a pipe disposed between the grooving roll and the back-up roll. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the jackscrew of Dole with the feed screw of Hamm as 
Regarding Claim 2, the combination of Dole and Hamm teach all elements of the claimed invention as stated above. Dole further discloses wherein the device housing includes a bearing assembly (See Fig. 6, lubricant nipple and channels) and wherein the groove shaft is mounted in the bearing assembly so as to be freely rotatable (Examiner notes that the groove shaft would be rotatable).
Regarding Claim 3, the combination of Dole and Hamm teach all elements of the claimed invention as stated above.  Dole further discloses wherein the wheel housing assembly includes a groove wheel having a center portion that protrudes outward from the groove wheel (Grooving roller: Fig. 6, #48); wherein the groove shaft has a recess (Opposing surface: Fig. 6# 104). Hamm further teaches wherein rotating the activation rod in a manner that moves the wheel housing assembly towards the groove shaft causes the center portion of the groove wheel to move towards the recess in the groove shaft (Par. 0039).
Regarding Claim 4, the combination of Dole and Hamm teach all elements of the claimed invention as stated above.  Hamm further teaches wherein the activation rod (100) is inserted through and secured to the device housing by a rod securing unit (Pivotably interconnected with housing by means of a pivot pin (Fig. 6, #124): Par. 0039) and has a first end that is shaped to fit against and apply pressure to the wheel housing assembly (See Figs. 2 & 6, end contacting reaction arm #14) and has a second end rotatable by a user and wherein rotating the activation rod causes the first end to selectively apply or relieve pressure to the wheel housing assembly, depending on the direction of rotation (Fig. 6, #102 & Rotation of the feed screw in opposite direction about axis 110 displaces reaction arm toward and away from housing and, thus, displaces grooving roll radially toward and away from back-up roll: Par. 0039. Examiner notes that the displacement of the reaction arm causes the grooving roll to move in and out of contact with the pipe, thus applying or relieving pressure on the wheel housing assembly).
Regarding Claim 5, the combination of Dole and Hamm teach all elements of the claimed invention as stated above.  Hamm further teaches wherein the activation rod (100) is adjustably inserted through a rod securing unit (Pivot pin: Fig. 6, #124) and is fixedly connected to the wheel housing (See Fig. 6, connection at pivot pin #120) and wherein rotating the activation rod pulls or pushes the top of the wheel housing assembly causing the wheel to move towards or away from the groove shaft, depending on the direction of rotation (Rotation of the feed screw in opposite direction about axis 110 displaces reaction arm toward and away from housing and, thus, displaces grooving roll radially toward and away from back-up roll: Par. 0039).
Claims 6-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dole (U.S. 2002/0129635) in view of Hamm and RIDGID 42370 Spec Sheet.
Regarding Claim 6, Dole discloses a device housing (Body portion: Figs. 3,7,8, #112) having a groove shaft (See Fig. 8, shaft of back-up roll #120) and an attachment assembly (See Fig. 8, #126, 138);
a wheel housing assembly (See Fig. 7, holder for grooving roll #116);
an activation rod adjustably connected to the device housing (Jack screw: Fig. 8, #124);
wherein the attachment assembly includes an attachment housing (Pivot arm: Figs. 3, 7, #126) in which a tool assembly attachment shaft (Pin: Fig. 8, #138) are secured, the tool assembly attachment shaft running parallel to the groove shaft (See Fig. 7), such that the device housing is pivotably coupled to the tool assembly and moveable between a first position where the groove shaft is approximately in line with an opening in the power drive and a second position where the device housing is not in line with the opening in the power drive such that other tools may be used with the power drive (See Figs. 2 & 7).  While Dole appears to disclose wherein the wheel housing assembly is pivotably connected to the device housing (See Fig. 7, Relative movement between grooving roll housing and body portion & knob-shaped handle of Fig. 12), Dole is not explicit to this relationship.
Hamm teaches a pipe grooving device including a wheel housing assembly (Arm: Fig. 2, #14) for a grooving roll (24) which is pivotably connected to the device housing (Pivot axis: Fig. 3, #18) in order to move the grooving roller toward and away from the pipe to be grooved. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the wheel housing assembly of Dole would pivot, or that the wheel housing assembly of Dole could be replaced with the pivoting wheel housing assembly of Hamm in order to move the grooving roller toward and away from the pipe to be grooved.
Further, Dole does not disclose or is not explicit to a device attachment shaft, and the device attachment shaft running perpendicular to the groove shaft.  However, RIDGID 42370 Spec Sheet teaches a similar attachment assembly including a tool assembly attachment shaft (Pin: Page 7, No. 360 Cutter, #10) and an attachment housing (Support arm: Page 7, No. 360 Cutter, #9) and further including a device attachment shaft (See Page 7, No. 360 Cutter, Shaft extending from support arm (9)), and the device attachment shaft running perpendicular to the groove shaft (See Dole #126 and corresponding structure of RIDGID 42370 Spec Sheet in order to attach the tool to the power drive and pivot it into and out of working position.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the attachment assembly of Dole could be replaced with the attachment assembly of RIDGID 42370 Spec Sheet in order to attach the tool to the power drive and pivot it into and out of working position, both arrangements performing equivalent functions.
Regarding Claim 7, the combination of Dole, Hamm and Rigid 42370 Spec Sheet teach all elements of the claimed invention as stated above. Dole further discloses wherein the groove shaft is freely rotatable within the device housing (Rotatable about an axis: Par. 0042).
Regarding Claim 8, the combination of Dole, Hamm and Rigid 42370 Spec Sheet teach all elements of the claimed invention as stated above. Dole further discloses wherein when the groove 
Regarding Claim 9, the combination of Dole, Hamm and Rigid 42370 Spec Sheet teach all elements of the claimed invention as stated above. Dole further discloses and Hamm further teaches wherein turning the activation rod causes the wheel housing assembly to move toward or away from the groove shaft, depending on a direction of rotation of the activation rod, the wheel housing assembly creating a groove in the pipe as the wheel housing assembly presses the pipe against the groove shaft as the pipe is rotated by the power drive and the groove shaft rotates freely (Dole: Figs. 8-10 & Par. 0048 & Hamm: Par. 0039). Examiner notes that process limitations in an apparatus claim are not germane to the patentability of the end-resultant apparatus.
Regarding Claim 10, the combination of Dole, Hamm and Rigid 42370 Spec Sheet teach all elements of the claimed invention as stated above. Dole further discloses wherein the wheel housing assembly includes a groove wheel (Grooving Roll: Fig. 8, #116) having a center portion that protrudes outward from the groove wheel (See Fig. 8); wherein the groove shaft has a recess (See Fig. 8); wherein the wheel housing assembly includes a groove wheel having a center portion that protrudes outward from the groove wheel; and wherein rotating the activation rod in a manner that moves the wheel housing assembly towards the groove shaft causes the center portion of the groove wheel to move towards the recess in the groove shaft (See Figs. 8-10).
Regarding Claim 11, the combination of Dole, Hamm and Rigid 42370 Spec Sheet teach all elements of the claimed invention as stated above. Hamm further teaches wherein the activation rod (100) is inserted through and secured to the device housing by a rod securing unit (Pivotably 
Regarding Claim 12, the combination of Dole, Hamm and Rigid 42370 Spec Sheet teach all elements of the claimed invention as stated above. Hamm further teaches wherein the activation rod (100) is adjustably inserted through and secured to the device housing by a rod securing unit (Pivotably interconnected with housing by means of a pivot pin (Fig. 6, #124): Par. 0039) and the activation rod has a first end that is connected to the wheel housing (See Figs. 2 & 6, end contacting reaction arm #14) and has a second end rotatable by a user and wherein rotating the activation rod pulls or pushes a top portion of the wheel housing assembly causing the groove wheel to move towards or away from the groove shaft, depending on a direction of rotation of the activation rod. (Fig. 6, #102 & Rotation of the feed screw in opposite direction about axis 110 displaces reaction arm toward and away from housing and, thus, displaces grooving roll radially toward and away from back-up roll: Par. 0039). 
Regarding Claim 13, the combination of Dole, Hamm and Rigid 42370 Spec Sheet teach all elements of the claimed invention as stated above. Dole further discloses and Hamm further teaches wherein turning the activation rod causes the wheel housing assembly to move toward or away from the groove shaft, depending on a direction of rotation of the activation rod, the wheel housing assembly creating a groove in the pipe as the wheel housing assembly presses the pipe against the groove shaft as 
Regarding Claim 14, the combination of Dole, Hamm and Rigid 42370 Spec Sheet teach all elements of the claimed invention as stated above. Dole further discloses and Rigid 42370 Spec Sheet further teaches wherein the attachment assembly is slidably coupled to the tool assembly so that the device housing is slidable towards and/or away from the tool assembly so as to groove pipes of varying sizes (Dole: Fig. 12 and Par. 0044; & Rigid 42370 Spec Sheet: Page 7, No. 360 Cutter, Pin (8) in slot on frame (5)).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,562,088. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of the current application contains the same limitations, but is broader in scope than Claim 1 of the reference patent.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,562,088 in view of Hamm. While the reference patent does not claim “a bearing assembly and wherein the groove shaft is mounted in the bearing assembly so as to be freely rotatable”, Claim 1 of the reference patent claims that the groove shaft rotates free.  It would have been obvious to one of ordinary skill in the art to include a bearing in the claimed shaft, as taught by Hamm (Fig. 4, #32, 34, and 72) in order for the groove shaft to be able to rotate freely.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,562,088 in view of Hamm.  Although the claims at issue are not identical, Claim 3 of the current application contains the same limitations, but is broader in scope than Claim 2 of the reference patent.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,562,088 in view of Hamm.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 4 of the current application contains the same limitations, but is broader in scope than Claim 3 of the reference patent.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,562,088 in view of Hamm.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 5 of the current application contains the same limitations, but is broader in scope than Claim 4 of the reference patent.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,562,088. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 6 of the current application contains the same limitations, but is broader in scope than Claim 1 of the reference patent.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,562,088. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 7 of the current application contains the same limitations, but is broader in scope than Claim 1 of the reference patent.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,562,088. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 8 of the current application contains the same limitations, but is broader in scope than Claim 1 of the reference patent.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 9 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,562,088. This is a statutory double patenting rejection.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,562,088. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 10 of the current application contains the same limitations, but is broader in scope than Claim 2 of the reference patent.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,562,088. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 11 of the current application contains the same limitations, but is broader in scope than Claim 3 of the reference patent.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,562,088. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 12 of the current application contains the same limitations, but is broader in scope than Claim 4 of the reference patent.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,562,088. Although the claims at issue are not identical, they are not Claim 13 of the current application contains the same limitations, but is broader in scope than Claim 2 of the reference patent.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,562,088. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 14 of the current application contains the same limitations, but is broader in scope than Claim 5 of the reference patent.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,562,088. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 15 of the current application contains the same limitations, but is broader in scope than Claim 1 of the reference patent.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hassenfus (U.S. 2009/0223268) - Power Drive; Ohyama (U.S. 4,404,721) - Power Drive; Ingwer (U.S. 2,768,550) - Power drive.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D. SWIATOCHA whose telephone number is (571)272-7022. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached at 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799